United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1691
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Gene Lemay Barris

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: March 13, 2018
                             Filed: March 21, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Gene Barris pleaded guilty to drug and firearm charges pursuant to a plea
agreement that contained an appeal waiver. He was subsequently granted relief under
28 U.S.C. § 2255 and resentenced. He now directly appeals the new sentence
imposed by the district court.1 His counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court
committed substantive and procedural sentencing errors. Barris has filed a
supplemental brief asserting ineffective assistance of counsel claims.

       We decline to consider Barris’s ineffective-assistance claims. See United
States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (noting that, in general, an
ineffective-assistance claim is not cognizable on direct appeal and that such a claim
is properly raised in a § 2255 action). As to the remaining issues, we enforce the
appeal waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (stating
that this court reviews de novo the validity and applicability of an appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (stating that
an appeal waiver will be enforced if the appeal falls within the scope of the waiver,
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel leave to
withdraw.
                     ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                        -2-